DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction of Reference Citation

            The reference Wloczysiak et al (US 2016/0352373) was not correctly cited in the last Office action (rejection of claim 19) and not included in the PTO-892. The correct citation is shown on the attached PTO-892.

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph N. Ziebert on March 03, 2022.

Claims 1, 6, 12, 16 – 18 and 21 of the application have been amended as followed:

1.     A front end radio frequency (RF) module comprising:
       one or more first filter circuits and one or more first amplifier circuits configured to implement a front end function by filtering and then amplifying or amplifying and then filtering a first signal communicated between one or more first antenna and a transceiver; and
      one or more second filter circuits and one or more second amplifier circuits configured to implement at least a portion of an additional network function within the front end RF module by filtering and then amplifying or amplifying and then filtering a second signal communicated between one or more second antenna and the transceiver; 
       wherein at least two like filter circuits of the one or more first filter circuits and the one or more second filter circuits are integrated onto a single integrated filter circuit die, wherein a plurality of resonators of a first filter circuit of the at least two like filter circuits and a second filter circuit of the at least two like filter circuits are tiled to increase a resonator area to die area ratio of the single integrated filter circuit die.

6.         The front end RF module of Claim 1, wherein the single integrated filter circuit die includes a first input port and a first output port for the first filter circuit and a second input port and a second output port for the second filter circuit 

12.       An electronic device comprising: 
            a front end radio frequency (RF) module comprising:
          a plurality of filter circuits and amplifier circuits configured to implement a front end function by filtering and then amplifying or amplifying and then filtering a signal communicated between one or more antenna and a transceiver; and
          a plurality of second filter circuits and amplifier circuits configured to implement at least a portion of an additional network function within the front end RF module by filtering and then amplifying or amplifying and then filtering a second signal communicated between one or more second antenna and the transceiver;
           wherein at least two like filter circuits of the plurality of filter circuits and the plurality of second filter circuits are integrated onto a single integrated filter circuit die of the RF module, wherein the at least two like filter circuits are associated with a predefined frequency range, wherein a plurality of resonators of a first filter circuit of the at least two like filter circuits and a second filter circuit of the at least two like filter circuits are tiled to increase a resonator area to die area ratio of the single integrated filter circuit die of the RF module of the electronic device.

16.       The electronic device of Claim 13, 
wherein the at least two like filter circuits are both receive filters or transmit filters.

17.       The electronic device of Claim 16, wherein the 
            wherein the first output port is connected to a first low noise amplifier (LNA) and the second output port is connected to a second LNA;
            wherein the first input port is connected to a first antenna and the second input port is connected to a second antenna.

18.       A multi-chip module device comprising integrated filter circuits, integrated switch circuits, and integrated amplifier circuits configured to implement: 
            a front end function by filtering and then amplifying or amplifying and then filtering a signal communicated between one or more first antenna and a transceiver; 
            wherein at least two filter circuits of the plurality of filter circuits are integrated onto a single integrated filter circuit die of the multi-chip module device, wherein the at least two filter circuits are associated with a predefined frequency range; 
            wherein one or more die infrastructure of the single integrated filter circuit die are shared between the at least two filter circuits; 
            wherein two or more of the integrated switch circuits of the multi-chip module device are integrated onto a single integrated switch circuit die of the multi-chip module device; 
,
           wherein a plurality of resonators of a first filter circuit of the at least two filter circuits and a second filter circuit of the at least two filter circuits are tiled to increase a resonator area to die area ratio of the single integrated filter circuit die.

21.       The multi-chip module device of Claim 18, wherein the multi-chip module device includes one or more circuits configured to repurpose a filter circuit of the plurality of filter circuits to implement an additional network function in response to the front end RF module operating in a particular mode where the filter circuit is unused to implement the front end function.

Allowable Subject Matter

            Claims 1 – 4, 6 – 19 and 21 – 22 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 12 and 18, the prior art of record, specifically Wloczysiak et al (US 2018/0063031) teaches of a front end radio frequency (RF) module comprising: one or more first filter circuits and one or more first amplifier circuits (#1620, #1626, Fig.15 and Paragraphs 0033, 0107 – 0109) configured to implement a front end function (#114, 

           Allen et al (US 2018/0294779) teaches of additional logic for a Mobile Industry Processor Interface (MIPI) controller of the multi-chip module device is integrated together with the MIPI controller on a single integrated MIPI controller circuit die (Paragraph 0015).

           Little et al (US 2018/0131501) teaches of wherein two or more of the integrated switch circuits of the multi-chip module device are integrated onto a single integrated switch circuit die of the multi-chip module device (Paragraph 0083).

           However, regarding claims 1 and 12, none of the cited prior art alone or in combination provides the motivation to teach: “wherein at least two like filter circuits of the one or more first filter circuits and the one or more second filter circuits are integrated onto a single integrated filter circuit die, wherein a plurality of resonators of a first filter circuit of the at least two like filter circuits and a second filter circuit of the at least two like filter circuits are tiled to increase a resonator area to die area ratio of the single integrated filter circuit die.”

           Re claim 18, none of the cited prior art alone or in combination provides the motivation to teach: “wherein at least two filter circuits of the plurality of filter circuits are integrated onto a single integrated filter circuit die of the multi-chip module device;           wherein a plurality of resonators of a first filter circuit of the at least two filter circuits and a second filter circuit of the at least two filter circuits are tiled to increase a resonator area to die area ratio of the single integrated filter circuit die”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633